Citation Nr: 0328647	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-03-668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk



INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 2000 rating decision which denied 
service connection for PTSD.  

The veteran timely filed a substantive appeal in April 2002, 
at which time he requested a hearing at the local VA office.  
A travel board hearing was scheduled for January 2003, but 
the veteran failed to report to that hearing.  


REMAND

The veteran and his representative claim that he has PTSD due 
to stressors he incurred during his service in Vietnam.  

A review of the record reveals that the veteran's claimed 
stressors include: 

?	The report of picking up finance records of the dead and 
deceased, and picking up their personal belongings.  
?	The report of picking up body parts.  
?	The report of being sent in helicopters to pick up dead 
GIs and transport them back to base and to grave 
registration.  
?	The report of experiencing enemy fire while on convoys 
and while riding in helicopters.  
?	The report that his barracks were mortared, during which 
time two friends were killed.  
?	The report that while he was on guard duty an area of 
the compound was attacked with explosives.  
?	The report that he was performing engineering duties 
when he fell under fire.  
?	The report that he was stationed in the central 
highlands near Pleiku when the area fell under heavy 
fire.  
?	The report that a bag of grenades exploded when another 
veteran accidentally dropped it.  

However, the veteran has failed to provide specific details 
about each stressor so as to allow the RO to verify them.  
The RO should tell the veteran that it is his responsibility 
to submit the information necessary to verify his claimed 
stressors and that, if he fails to do so, his case can be 
negatively impacted.  The RO should request the following 
information regarding each of the claimed stressful events: 
date, time, location, and names of individuals involved.  

The Board notes that the veteran submitted a January 2000 e-
mail message from [redacted] in an attempt to corroborate the 
report of the exploding bag of grenades.  However, Mr. 
[redacted] service dates and assigned unit in Vietnam must be 
verified before his statement can be used to corroborate the 
veteran's report.  

The record contains a September 1999 psychologist report 
which indicates that the veteran was referred for a 
psychology consult in August 1999 by a social worker.  
However, the record does not contain any reports by the 
referring social worker.  The record also contains a February 
2001 social worker report in which the veteran stated that he 
was authorized for services through the Vet Center in October 
2000, and that since then he has been seen approximately once 
a month.  

The above-mentioned treatment records are not in the 
veteran's claims file.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, copies of the veteran's treatment records from the 
social worker, Vet Center, and any pertinent VA psychology 
treatment records need to be obtained and incorporated with 
the claims file.  

The record also contains a July 1999 letter from [redacted] 
that states that the veteran's response to the Mississippi 
Scale suggests symptoms of PTSD.  However, the letter does 
not state who Mr. [redacted] is nor where he works.  The RO 
should ask the veteran to provide this information in order 
to obtain any treatment records.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers, 
including the Vet Center and any social 
worker, who have treated him for PTSD 
since his discharge from active military 
service in 1970 to the present date.  
Obtain records from each health care 
provider the veteran identifies.  

2.	The RO should ask the veteran to 
provide the dates, times, locations, and 
names of individuals involved related to 
his claimed service stressors as noted 
below in indented paragraph number 3.  
The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service, and that he 
must be as specific as possible because 
without such details an adequate search 
verifying information cannot be 
conducted.  Additionally, the RO should 
afford the veteran an opportunity to 
submit and/or identify any alternative 
available sources that may provide 
credible support for the claimed 
stressors.  

3.	After the foregoing, an attempt to 
verify the stressors must be made through 
all available sources, to include 
contacting the USASCRUR at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  Inform USASCRUR that the 
veteran served in Vietnam from January 
1968 to January 1969 and that his 
military occupational specialties 
included Personnel Record Clerk and Pay 
Specialist.  Provide USASCRUR with copies 
of the veteran's personnel records 
showing his service dates, duties, and 
units of assignment during his service in 
Vietnam.  Advise them that the summary of 
the alleged stressors is as follows:  

a)	The report of picking up finance 
records of the dead and deceased, 
and picking up their personal 
belongings.  
b)	The report of picking up body 
parts.  
c)	The report of being sent in 
helicopters to pick up dead GIs and 
transport them back to base and to 
grave registration.  
d)	The report of experiencing enemy 
fire while on convoys and while 
riding in helicopters.  
e)	The report that his barracks were 
mortared, during which time two 
friends were killed.  
f)	The report that while he was on 
guard duty an area of the compound 
was attacked with explosives.  
g)	The report that he was performing 
engineering duties when he fell 
under fire.  
h)	The report that he was stationed 
in the central highlands near Pleiku 
when the area fell under heavy fire.  
i)	The report that a bag of grenades 
exploded when another veteran 
accidentally dropped it.  

Additionally, verify [redacted] dates of 
service, whether he served in Vietnam, 
and, if so, his assigned unit.  

If referral to USASCRUR, or other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for PTSD 
in compliance with the notification 
requirements in Dixon v. Derwinski, 3 
Vet. App. 261, 263-64 (1992).  All 
attempts to obtain the records should be 
documented in the claims folder.  

4.	If any of the service stressors are 
verified, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether he has PTSD which is 
related to a service stressor.  In this 
regard, all indicated tests should be 
performed and all findings reported in 
detail.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied upon to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors.  The report of the examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

5.	The veteran should be advised that 
where entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or re-examination 
and a claimant, without good cause, fails 
to report for such examination, an 
original compensation claim shall be 
considered on the basis of the evidence 
of record.  

6.	The RO should send the veteran a 
letter that meets all VCAA notice 
obligations in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

7.	If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



